MEMORANDUM **
Isela Paz-Granillo appeals from the 70-month sentence imposed following her guilty-plea conviction for importation of, and possession with intent to distribute, approximately 17 kilograms of cocaine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(l)(A)(ii)(II), 952(a), and 960(a)(1), (b)(l)(B)(ii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Paz-Granillo contends that the district court erred by denying her request for a mitigating role adjustment, pursuant to U.S.S.G. § 3B1.2. We conclude that the district court applied the correct legal standard and did not clearly err by denying the adjustment. See United States v. Davis, 36 F.3d 1424, 1436-37 (9th Cir.1994); United States v. Lui, 941 F.2d 844, 849 (9th Cir.1991).
Paz-Granillo also contends that the district court erred by failing to: (1) address the factors set forth in 18 U.S.C. § 3553(a); (2) consider the mitigating evidence she presented; and (3) provide an adequate explanation for her sentence. These contentions lack merit. See Rita v. United States, 551 U.S. 338, 127 S.Ct. 2456, 2468-69, 168 L.Ed.2d 203 (2007); see also United States v. Carty, 520 F.3d 984, 995-96 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.